NOTICE OF ALLOWANCE

Reasons for Allowance
In view of the Applicant’s amendments and remarks filed on August 30th, 2022, claims 1-3-14 and 16-22 are allowed.  The closest prior art of Mofill et al. (U.S. Publication No. 2014/0147333) is relied upon as set forth in the Office Action filed on June 2nd, 2022.  The following is an examiner’s statement of reasons for allowance:
Concerning independent claim 1, the instantly claimed invention is distinctly different from the closest prior art in that Mofill does not disclose a manipulator connected or coupled to the end face of the housing, wherein the manipulator comprises a movable member relative to the manipulator, and said movable member is arranged to contact said skin to be treated during use of the cold plasma device.
As such, independent claim 1, and the claims that are dependent therefrom, are allowable over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799